 

Case 1:20-cv-04818-GBD Document 16

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHAEL CRUZ, on behalf of himself and all others
similarly situated,

Plaintiffs,
-against-
THE BEAUTY CHEF INC,

Defendant.

GEORGE B. DANIELS, United States District Judge:

Filed 10/29/20 Page 1of1

   

ORDER
20 Civ. Y9/KGBD)

The November 5, 2020 initial conference is adjourned to January 21, 2021 at 9:30 a.m.

Dated: October 29, 2020
New York, New York

SO ORDERED.

ugg, 6 DInrxe

EO Raw B. DANIELS
itedStates District Judge
